                       Case 7:18-cv-11170-CS Document 73 Filed 06/22/20 Page 1 of 1




KEVIN G. FALEY                                                          GEORGE APRILAKIS           ROBERT MAROTTA
ANDREA M. ALONSO □                                                      DIMITRY BENJAMIN           BEVERLY T. MCGRATH
MICHAEL B. TITOWSKY                                                     ANU BHARGAVA               ANTHONY V. MERRILL
PATRICIA E. PERMAKOFF                                                                              GREGORY S. NELSON
                                          101 GREENWICH STREET          LAUREN CASPARIE
KENNETH E. PITCOFF                                                      PETER D. CHRISTAKIS □      LILY A. OCKERT □
KEVIN F. MAHON                             NEW YORK, NY 10006           JOAN M. COCHA □            TAMAR S. PELTZ
MICHAEL V. CAMPANILE                          (212) 766-1888            MICHAEL A. CZOLACZ         PATRICK PRAGER
LINA C. ROSSILLO                            FAX (212) 766-3252          LATRACE DABNEY             ROBERT J. REILLY
JAMES A. PANNONE □                                                      DEJON C. DELPINO           NOAH S. REISS □
                                              WWW.MDAFNY.COM
MANUEL R. REYNOSO                                                       KELSEY DOUGHERTY HOWARD REBECCA J. ROSEDALE □
EDWARD J. HARRINGTON                              LONG ISLAND           ARIANNA EFSTATHIOU □       KEVIN J. RYAN □
WILLIAM J. MANNING, JR.                       1 OLD COUNTRY ROAD        SEAN J. FERGUSON           MICHAEL W. SOLIMAN
DONNA M. WHITE                               CARLE PLACE, NY 11514      ANASTASIOS N. FLOKAS       DAVID J. TAMKE
MARK A. HEALY                                                           FRANK H. FOSTER            JONATHAN A. TAND
ALLYSON P. LUBELL                                 WESTCHESTER           CHRISTOPHER R. INVIDIATA   DANIEL P. VINCE
GAIL S. KARAN                                445 HAMILTON AVENUE        CHARLES M. KERR            ROBERT S. WHITBECK
LEIGH H. SUTTON                              WHITE PLAINS, NY 10601     CRISTINA A. KNORR          AMANDA M. ZEFI □
JENNA L. MASTRODDI □                                                    CLAUDE E. LAROCHE             —————
ELIZABETH A. FILARDI                              NEW JERSEY                                       □ ADMITTED IN NY AND NJ
IRYNA S. KRAUCHANKA                             744 FLOYD STREET
                                           ENGLEWOOD CLIFFS, NJ 07632
DORIS RIOS DUFFY
JEOUNGSON KIM
OF COUNSEL
JOHN J. DUFFY


                                                                                   June 22, 2020

    Hon. Cathy Seibel
    United States District Court
    Southern District
    300 Quarropas St,
    White Plains, NY 10601

    Re:          Shea v. Village of Pomona Et. Ano.
                 18-cv-11170

    Dear Judge Seibel,

            As you are aware, this office represents Defendant Village of Pomona in the above listed
    matter. In light of the size of Plaintiff’s memorandum of law (50 pages) and the issues raised
    therein, the defendant respectfully requests to exceed Your Honor’s page limits for reply
    memorandum of law. As such, we respectfully request to be allowed to file a brief up to twenty
    pages in length including a table of contents and a table of authorities in our memorandum in reply.
    We thank the court for its time and attention to this matter.

                                                                         ________/s/____________
                                                                         Kenneth E. Pitcoff, Esq.
                                                                         Jonathan A. Tand, Esq.
